     Case 1:17-cr-00264-NONE-SKO Document 248 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:17-cr-00264-7
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION FOR
                                                       COMPASSIONATE RELEASE TO THE
14    JANET URIBE,                                     FEDERAL DEFENDER’S OFFICE
15                       Defendant.                    (Doc. No. 244)
16

17

18            On January 27, 2020, defendant Janet Uribe was sentenced in this action. (Doc. No. 223.)

19    On December 21, 2020, defendant filed a pro se motion for compassionate release pursuant to the

20    First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 244.)

21            Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

22    to represent defendant in connection with the motion for compassionate release. The FDO shall

23    have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

24    notify the court and the government it does not intend to file a supplement. Thereafter, absent

25    further order from the court amending the deadlines, the government shall have 30 days from the

26    date of the FDO’s filing to file an opposition to defendant’s motion. Any reply shall be filed

27    within 15 days of the filing of any opposition by the government.

28    /////
                                                       1
     Case 1:17-cr-00264-NONE-SKO Document 248 Filed 03/22/21 Page 2 of 2


 1           The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2    (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3    Notice of Electronic Filing in this action.

 4
      IT IS SO ORDERED.
 5

 6       Dated:     March 19, 2021
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
